           Case 2:18-cv-01728-JAD-PAL Document 10 Filed 11/27/18 Page 1 of 2



 1   ADAM PAUL LAXALT
     Attorney General
 2   SUSANNE M. SLIWA
     Senior Deputy Attorney General
 3   Nevada Bar No. 4753
     555 E. Washington Ave., Ste. 3900
 4   Las Vegas, Nevada 89101
     Telephone: (702) 486-3375
 5   Fax: (702) 486-3871
     Email: ssliwa@ag.nv.gov
 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   CARLA HENDERSON, an Individual,      )
                                          )               CASE NO.: 2:18-cv-01728-JAD-PAL
11                     Plaintiff,         )
                                          )
12   vs.                                  )               STIPULATION AND ORDER FOR
                                          )               EXTENSION OF TIME TO FILE
13   STATE OF NEVADA ex. rel.             )               RESPONSIVE PLEADING
     SOUTHERN NEVADA ADULT                )
14   MENTAL HEALTH SERVICES,              )
                                          )
15                     Defendants.        )
     ____________________________________ )
16

17           COMES NOW, Defendant STATE OF NEVADA ex. rel. SOUTHERN NEVADA ADULT

18   MENTAL HEALTH SERVICES by and through their counsel, ADAM PAUL LAXALT, Attorney

19   General through SUSANNE M. SLIWA, Senior Deputy Attorney General and Plaintiff CARLA

20   HENDERSON, by and through her counsel, JENNY L. FOLEY, PhD. Esq. and hereby stipulate and agree

21   to extend the time for the Defendant to file a responsive pleading to Plaintiff’s Complaint until December

22   14, 2018.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
         Case 2:18-cv-01728-JAD-PAL Document 10 Filed 11/27/18 Page 2 of 2



 1          The respective counsel for the parties have discussed the posture of this case and possible

 2   resolutions for same. As a resolution has not been reached, it has been agreed that a responsive pleading

 3   should be filed by the above referenced date.

 4                  Dated this 27th day of November, 2018.

 5

 6                                                         Respectfully Submitted,

 7                                                         ADAM PAUL LAXALT
                                                           Attorney General
 8
                                                     By:   /s/ Susanne M. Sliwa
 9                                                         Susanne M. Sliwa
                                                           Senior Deputy Attorney General
10                                                         555 E. Washington, #3900
                                                           Las Vegas, NV 89101
11                                                         (702) 486-3375
                                                           ssliwa@ag.nv.gov
12                                                         Attorneys for Defendant
                                                           STATE OF NEVADA, ex. rel.
13                                                         SOUTHERN NEVADA HEALTH SERVICES

14                                                         Respectfully Submitted,

15                                                   By:   /s/ Jenny L. Foley
                                                           Jenny L. Foley, PhD, Esq.
16                                                         HKM Employment Attorneys, LLP
                                                           1785 E. Sahara Avenue Suite 325
17                                                         Las Vegas, NV 89104
                                                           (702) 625-3983
18                                                         jfoley@hkm.com
                                                           Attorneys for Plaintiff
19
                                                           CARLA HENDERSON
20

21

22                                                   IT IS SO ORDERED.

23
                                                     _________________________________________
24                                                     UNITED STATES MAGISTRATE JUDGE
25
                                                     Dated: November 28, 2018
26

27

28
                                                           2
